DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/20; 02/17/20; & 12/09/20 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of copending Application No. 16/845,978 in view of Talbert et al (US 2020/0397246). 
Regarding claim 1; Claim 1 lines 1-13 of copending Application No. 16/845,978 discloses all of feature of claimed invention. 
Claim 1 of copending Application No. 16/845,978 discloses all of feature of claimed invention except for electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm; or a fluorescence excitation wavelength of electromagnetic radiation that causes a reagent to fluoresce. However, Talbert et al teaches clearly in claim 1 in lines 14-25 that it is known in the art to provide electromagnetic radiation 16/845,978 with above limitation as taught by Talbert et al for the purpose of improving investigating a patient's symptoms, confirming a diagnosis, or providing medical treatment in a medical endoscope.
Regarding claim 2; Claim 2 lines 1-12 of copending Application No. 16/845,978 discloses all of feature of claimed invention.
Regarding claim 3; Claim 3 lines 1-8 of copending Application No. 16/845,978 discloses all of feature of claimed invention.
Regarding claim 4; Claim 4 lines 1-10 of copending Application No. 16/845,978 discloses all of feature of claimed invention.
Regarding claim 5; Claim 5 lines 1-20 of copending Application No. 16/845,978 discloses all of feature of claimed invention.
Regarding claim 6; Claim 6 lines 1-8 of copending Application No. 16/845,978 discloses all of feature of claimed invention.
Regarding claim 7; Claim 7 lines 1-4 of copending Application No. 16/845,978 discloses all of feature of claimed invention.
Regarding claim 8; Claim 8 lines 1-3 of copending Application No. 16/845,978 discloses all of feature of claimed invention.
Regarding claim 9; Claim 9 lines 1-11 of copending Application No. 16/845,978 discloses all of feature of claimed invention.
Regarding claim 10; Claim 10 lines 1-9 of copending Application No. 16/845,978 discloses all of feature of claimed invention.
Regarding claim 11; Claim 11 lines 1-0 of copending Application No. 16/845,978 discloses all of feature of claimed invention.
Regarding claim 12; Claim 12 lines 1-6 of copending Application No. 16/845,978 discloses all of feature of claimed invention.
Regarding claim 13; Claim 13 lines 1-5 of copending Application No. 16/845,978 discloses all of feature of claimed invention.
Regarding claim 14; Claim 14 lines 1-6 of copending Application No. 16/845,978 discloses all of feature of claimed invention.
Regarding claim 15; Claim 15 lines 1-4 of copending Application No. 16/845,978 discloses all of feature of claimed invention.
Regarding claim 16; Claim 16 lines 1-5 of copending Application No. 16/845,978 discloses all of feature of claimed invention.
Regarding claim 17; Claim 17 lines 1-8 of copending Application No. 16/845,978 discloses all of feature of claimed invention.
Regarding claim 18; Claim 18 lines 1-6 of copending Application No. 16/845,978 discloses all of feature of claimed invention.
Regarding claim 19; Claim 19 lines 1-9 of copending Application No. 16/845,978 discloses all of feature of claimed invention.
Regarding claim 20; Claim 20 lines 1-14 of copending Application No. 16/845,978 discloses all of feature of claimed invention.
Regarding claim 21; Claim 21 lines 1-3 of copending Application No. 16/845,978 discloses all of feature of claimed invention.
Regarding claim 22; Claim 22 lines 1-7 of copending Application No. 16/845,978 discloses all of feature of claimed invention.
Regarding claim 23; Claim 23 lines 1-5 of copending Application No. 16/845,978 discloses all of feature of claimed invention.
Regarding claim 24; Claim 24 lines 1-8 of copending Application No. 16/845,978 discloses all of feature of claimed invention.
Regarding claim 25; Claim 25 lines 1-5 of copending Application No. 16/845,978 discloses all of feature of claimed invention.
Regarding claim 26; Claim 28 lines 1-10 of copending Application No. 16/845,978 discloses all of feature of claimed invention.
Regarding claim 27; Claim 31 lines 1-4 of copending Application No. 16/845,978 discloses all of feature of claimed invention.
Regarding claim 28; Claim 32 lines 1-5 of copending Application No. 16/845,978 discloses all of feature of claimed invention.
Regarding claim 29; Claim 33 lines 1-8 of copending Application No. 16/845,978 discloses all of feature of claimed invention.
Regarding claim 30; Claim 34 lines 1-10 of copending Application No. 16/845,978 discloses all of feature of claimed invention.
Regarding claim 31; Claim 35 lines 1-9 of copending Application No. 16/845,978 discloses all of feature of claimed invention.
Regarding claim 32; Claim 36 lines 1-14 of copending Application No. 16/845,978 discloses all of feature of claimed invention.
Regarding claim 33; Claim 37 lines 1-3 of copending Application No. 16/845,978 discloses all of feature of claimed invention.

Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of copending Application No. 16/845,978 and Talbert et al (‘246) in view of Talbert et al (US 2020/0397303). 
Claims of copending Application No. 16/845,978 in view of Talbert et al (‘246) combination discloses all of feature of claimed invention except for the emitter further comprises a third emitter for emitting pulses of a third wavelength of electromagnetic radiation, a fourth emitter for emitting pules of a fourth wavelength of electromagnetic radiation, a fifth emitter for emitting pulses of a fifth wavelength of electromagnetic radiation, and a sixth emitter for emitting pulses of the laser mapping pattern, and wherein: the first wavelength of electromagnetic radiation emitted by the first emitter is a red light; the second wavelength of electromagnetic radiation emitted by the second emitter is a blue light; the third wavelength of electromagnetic radiation emitted by the third emitter is a green light; the fourth wavelength of electromagnetic radiation emitted by the fourth emitter is a hyperspectral wavelength comprising one or more of the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm, the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm, or the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm; and the fifth wavelength of electromagnetic radiation emitted by the fifth emitter is the fluorescence excitation wavelength comprising one or more of electromagnetic radiation having a wavelength from about 770 nm to about 790 nm, or electromagnetic radiation having a wavelength from about 795 nm to about 815 nm.  However, Talbert et al (‘303) teaches that it is known in the art to provide all limitation above in claim 11 of Talbert et al (‘303). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine claims 1-33 of copending Application No. 16/845,978 with above limitation as taught by Talbert et al (‘303) for the .
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Talbert et al (US 2018/0183981) in view of Yamaguchi (US 2013/0211217).
	Regarding claim 1; Talbert et al discloses a system (100 @ figure 1) comprising: 
an emitter (102 @ figure 1 or 500 @ figure 5) for emitting pulses of electromagnetic radiation, wherein the emitter (500 @ figure 5) comprises a first emitter (502 @ figure 5 and paragraph [0040]: e.g., the first emitter 502 may emit a wavelength that is consistent with a blue laser) for emitting pulses of a first wavelength of electromagnetic radiation and a second emitter (504 @ figure 5 and paragraph [0040]: e.g., the second emitter 504 may emit a wavelength that is consistent with a green laser) for emitting pulses of a second wavelength of electromagnetic radiation; and
an image sensor (104 @ figure 1) comprising a pixel array (abstract: e.g., The image sensor includes a pixel array and is configured to generate and read out pixel data for an image based on electromagnetic radiation received by the pixel array) for sensing reflected electromagnetic radiation. See figures 1-17
Talbert et al discloses all of feature of claimed invention except for a controller in electronic communication with the emitter and the image sensor; and wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of:  electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; electromagnetic radiation having a wavelength from paragraphs [0056] and [0080]: e.g., When averaged in a green wavelength range from 540 nm to 580 nm. In a red wavelength range from 590 nm to 700 nm).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Talbert et al with a controller in electronic communication with the emitter and the image sensor and wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation having a wavelength from about 565 nm to about 585 nm as taught by Yamaguchi et al for the purpose of improving the accurately calculation the oxygen saturation level of hemoglobin in blood. 
It is noted that the term “the emitter comprises one or more of …or…” is alternative. Therefore, the limitation is considered to be “electromagnetic radiation having a wavelength from about 565 nm to about 585 nm”.
Regarding claim 2; Talbert et al discloses the first emitter (502 @ figure 6) emits the pulses of the first wavelength of electromagnetic radiation at a first dichroic mirror (602 @ figure 6) that reflects the pulses of the first wavelength of electromagnetic radiation to a plurality of optical fibers (paragraph [0103]: e.g., a first emitter which emits light of a first wavelength at a first dichroic mirror which reflects the light of the first wavelength to a plurality of optical fibers); the second emitter (504 @ figure 6) emits the pulses of the second wavelength of electromagnetic radiation at a second dichroic mirror (604 @ figure 6) that reflects the pulses of the second wavelength of electromagnetic radiation to the plurality of optical fibers (paragraph [0103]: e.g., .); and the first dichroic mirror (paragraph [0103]: e.g., The first dichroic mirror is transparent to the light of the second wavelength) is transparent to the second wavelength of electromagnetic radiation.  
Regarding claim 3; Talbert et al discloses the first dichroic mirror (602 @ figure 7) reflects the pulses of the first wavelength of electromagnetic radiation into the plurality of optical fibers (paragraph [0103]: e.g., a first emitter which emits light of a first wavelength at a first dichroic mirror which reflects the light of the first wavelength to a plurality of optical fibers) at an angle (702 @ figure 7) that is offset from perpendicular to the plurality of optical fibers (paragraph [0104]: e.g., reflects light of the first wavelength into the plurality of optical fibers at an angle that is substantially perpendicular to the first emitter) and the second dichroic mirror (604 @ figure 7) reflects the pulses of the second wavelength of electromagnetic radiation into the plurality of optical fibers (paragraph [0103]: e.g., a second emitter which emits light of a second wavelength at a second dichroic mirror which reflects the light of the second wavelength to the plurality of optical fibers) at an angle (702 @ figure 7) that is offset from perpendicular to the plurality of optical fibers (paragraph [0104]: e.g., reflects light of the first wavelength into the plurality of optical fibers at an angle that is substantially perpendicular to the first emitter).  
Regarding claim 4; Talbert et al discloses the first dichroic mirror (602 @ figure 7) reflects the pulses of the first wavelength of electromagnetic radiation into the plurality of optical fibers at an angle (paragraph [0104]: e.g., reflects light of the first wavelength into the plurality of optical fibers at an angle that is substantially perpendicular to the first emitter ) that is substantially perpendicular to the first emitter (506 @ figure 7); and the second dichroic mirror (604 @ figure 7) reflects the pulses of the second wavelength of electromagnetic radiation into the plurality of optical fibers through the first dichroic mirror at an angle that is substantially perpendicular to the second emitter (paragraph [0105]: e.g., the second dichroic mirror as in any of Examples 35-36 reflects light of the second wavelength into the plurality of optical fibers through the first dichroic mirror at an angle that is substantially perpendicular to the second emitter.).  
Regarding claim 5; Talbert et al discloses the emitter (500 @ figure 7) further comprises a third emitter (506 @ figure 7) for emitting pulses of a third wavelength of electromagnetic radiation at a third 606 @ figure 7) that reflects the pulses of the third wavelength of electromagnetic radiation to the plurality of optical fibers (paragraph [0108]: e.g., a third emitter which emits light of a third wavelength at a third dichroic mirror which reflects the light of the third wavelength to the plurality of optical fibers); the third dichroic mirror (606 @ figure 7) reflects the pulses of the third wavelength of electromagnetic radiation into the plurality of optical fibers through the first dichroic mirror (paragraph [0112]: e.g., the light of the third wavelength reflected by the third dichroic mirror as in any of Examples 35-43 is reflected into the plurality of optical fibers through the first dichroic mirror); the first dichroic mirror and the second dichroic mirror are transparent to the third wavelength of electromagnetic radiation (paragraph [0109]: e.g., the first dichroic mirror and the second dichroic mirror as in any of Examples 35-40 are transparent to the light of the third wavelength. ); the third dichroic mirror reflects the pulses of the third wavelength of electromagnetic radiation into the plurality of optical fibers at an angle that is substantially perpendicular to the third emitter (paragraph [0110]: e.g., the third dichroic mirror as in any of Examples 35-41 reflects light of the third wavelength into the plurality of optical fibers at an angle that is substantially perpendicular to the third emitter); and the third dichroic mirror reflects the pulses of the third wavelength of electromagnetic radiation into the plurality of optical fibers at an angle that is offset from perpendicular (paragraph [0111]: e.g., the third dichroic mirror as in any of Examples 35-42 reflects light of the third wavelength into the plurality of optical fibers at an angle that is offset from perpendicular).  
Regarding claim 6; Talbert et al discloses further comprising: an optical fiber bundle (902 @ figure 9), wherein the emitter (500 @ figure 7) emits the pulses of electromagnetic radiation into the optical fiber bundle (92 @ figure 9); wherein the optical fiber bundle (902 @ figure 9) comprises plastic fibers (1002 @ figure 10) and glass fibers (1004 @ figure 10), wherein the plastic fibers and glass fibers (1002, 1004 @ figure 10) are coupled near an output of the optical fiber bundle (figures 9-10).  
Regarding claim 7; Talbert et al discloses further comprising an intervening optical component, wherein the pulses of electromagnetic radiation pass through the intervening optical component before entering the optical fiber bundle (paragraph [0114]: e.g., an intervening optical component, wherein the light of the ).  
Regarding claim 8; Talbert et al discloses the intervening optical component comprises one or more of a diffuser or a mixing rode (paragraph [0116]-[0117]: e.g., the intervening optical component as in any of Examples 35-46 includes a diffuser or a mixing rode). 
Regarding claim 9; Talbert et al discloses further comprising: an optical fiber bundle (902  @figure 9) comprising a plurality of plastic optical fibers (paragraph [0049]: e.g., a fiber bundle 902 includes a plurality of fibers), wherein the emitter (500  @figure 5) emits the pulses of electromagnetic radiation into the optical fiber bundle (902 @ figure 9); and an intervening optical component, wherein the pulses of electromagnetic radiation pass through the intervening optical component before entering the optical fiber bundle (paragraph [0114]: e.g., an intervening optical component, wherein the light of the first wavelength and the light of the second wavelength pass through the intervening optical component before entering the plurality of optical fibers); wherein the intervening optical component comprises a plurality of glass optical fibers (paragraph [0117]: e.g., the intervening optical component includes a plurality of glass fibers).  
Regarding claim 10; Talbert et al discloses further comprising: an optical fiber bundle (902 @ figure 9), wherein the emitter (500 @ figure 7) emits the pulses of electromagnetic radiation into the optical fiber bundle (902 @ figure 9); and a diffuser (1604  @figure 16) disposed at a distal end of the optical fiber bundle (1602  @figure 16); wherein the diffuser (1604 @ figure 16) provides a light cone having an angle between 110 degrees and 120 degrees or an angle between 70 degrees and 80 degrees (paragraph [0064]: e.g., single optical fiber 1602 outputting via a diffuser 1604 at an output. In one embodiment, the optical fiber 1602 may have a diameter of 500 microns and have a numerical aperture of 0.65 and emits a light cone 1606 of about 70 or 80 degrees without a diffuser 1604. With the diffuser, the light cone 1606 may have an angle of about 110 or 120 degrees).  
Regarding claim 12; Talbert et al discloses the first emitter (502 @ figure 6) is a first laser bundle (300 @ figure 3) comprising a plurality of lasers for emitting the pulses of the first wavelength of electromagnetic radiation and the second emitter (504 @ figure 6) is a second laser bundle (300 @ figure 3) comprising a plurality of lasers for emitting the pulses of the second wavelength of electromagnetic radiation (paragraph [0040]: e.g., The emitters 502, 504, and 506 may include one or more laser emitters that emit light having different wavelengths. For example, the first emitter 502 may emit a wavelength that is consistent with a blue laser, the second emitter 504 may emit a wavelength that is consistent with a green laser, and the third emitter 506 may emit a wavelength that is consistent with a red laser).  


Claims 13-16 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Talbert et al in view of Yamaguchi et al as applied to claim 1 above, and further in view of Blanquart et al (US 2014/0160260).
Regarding claim 13; Tarbert et al in view of Yamaguchi et al combination discloses all of feature of claimed invention except for the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to one or more pulses of electromagnetic radiation emitted by the emitter. However, Blanquart et al teaches that it is known in the art to provide the image sensor (3000 @ figures 27A-27B) is configured to generate a plurality of exposure frames (906 @ figures 13-14 and 18), wherein each of the plurality of exposure frames (906 @ figures 13-14) corresponds to one or more pulses (Pulse 1-4 @ figure 13) of electromagnetic radiation emitted by the emitter (claim lines 3-4). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Talbert et al with limitation above as taught by Blanquart et al for the purpose of improving visibility by detecting a signal level different between two images having different wavelength and by imaging during resolution power of image.
Regarding claim 14; Tarbert et al in view of Yamaguchi et al combination discloses all of feature of claimed invention except for the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during the readout period of the pixel array, 3004 @ figures 27A-27B) of the image sensor (3000 @ figures 27A-27B) senses reflected electromagnetic radiation (claim 12 lines 5- 6) to generate the plurality of exposure frames (906 @ figures 13-14) during a readout period of the pixel array (3004 @ figures 27A-27B), wherein the readout period is a duration of time when active pixels in the pixel array (3004 @ figures 27A-27B) are read. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Talbert et al with limitation above as taught by Blanquart et al for the purpose of improving visibility by detecting a signal level different between two images having different wavelength and by imaging during resolution power of image.
Regarding claim 15; Tarbert et al in view of Yamaguchi et al combination discloses all of feature of claimed invention except for the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration. However, Blanquart et al teaches that it is known in the art to provide the emitter (paragraph [0034]: e.g., an emitter is a device that is capable of generating and emitting electromagnetic pulses) is configured to emit, during a pulse duration (light pulse in figure 11), a plurality of sub-pulses (pulse 1, pulse 2, pulse 3 @ figure 13) of electromagnetic radiation having a sub-duration shorter than the pulse duration (figure 13). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Talbert et al with limitation above as taught by Blanquart et al for the purpose of improving visibility by detecting a signal level different between two images having different wavelength and by imaging during resolution power of image.
Regarding claim 16; Tarbert et al in view of Yamaguchi et al combination discloses all of feature of claimed invention except for one or more of the pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a paragraph [0034]: e.g., an emitter is a device that is capable of generating and emitting electromagnetic pulses) comprises electromagnetic radiation emitted at two or more wavelengths (e.g., red light modulation pulse and blue light modulation pulse and green light modulation pulse in figure 14) simultaneously as a single pulse or a single sub-pulse. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Talbert et al with limitation above as taught by Blanquart et al for the purpose of improving visibility by detecting a signal level different between two images having different wavelength and by imaging during resolution power of image.
Regarding claim 22; Tarbert et al in view of Yamaguchi et al combination discloses all of feature of claimed invention except for the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array. However, Blanquart et al teaches that it is known in the art to provide the controller (102 @ figure 25) is configured to synchronize timing of the pulses (red light, blue light, green light in figure 14) of electromagnetic radiation during a blanking period (frame banking #1, #2, #3, #4 in figure 14) of the image sensor (sensor readout in figure 14) , wherein the blanking period of the sensor readout (figure 14) corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array (figure 8 and 14). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Talbert et al with limitation above as taught by Blanquart et al for the purpose of improving visibility by detecting a signal level different between two images having different wavelength and by imaging during resolution power of image.
Regarding claim 23; Tarbert et al in view of Yamaguchi et al combination discloses all of feature of claimed invention except for two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame. However, Blanquart et al teaches that it is known in the art to provide two or more pulses (pulse 1 and pulse 2 @ figure 13) of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array of the imaging sensor to generate two or more exposure frames (906 @ figure 13) that are combined to form an image frame. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Talbert et al with limitation above as taught by Blanquart et al for the purpose of improving visibility by detecting a signal level different between two images having different wavelength and by imaging during resolution power of image.
Regarding claim 24; Tarbert et al in view of Yamaguchi et al combination discloses all of feature of claimed invention except for the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to one or more pulses of electromagnetic radiation. However, Blanquart et al teaches that it is known in the art to provide the emitter is configured to emit a sequence of pulses (e.g., pulse 1 pulse 2, pulse 3 in figure 13) of electromagnetic radiation (e.g., red light in figure 14) repeatedly sufficient for generating a video stream comprising a plurality of image frames (906 @ figure 13), wherein each image frame (906 @ figure 13) in the video stream comprises data from a plurality of exposure frames (figures 13-14 and paragraph [0070]: e.g., a camera system that has full control over the amount of pulsed red, green and blue illumination, frame by frame, for continuous video capture), and wherein each of the exposure frames (906 @ figure 13) corresponds to pulse 1 @ figure 13) of electromagnetic radiation. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Talbert et al with limitation above as taught by Blanquart et al for the purpose of improving visibility by detecting a signal level different between two images having different wavelength and by imaging during resolution power of image.
Regarding claim 25; Tarbert et al in view of Yamaguchi et al combination discloses all of feature of claimed invention except for the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation. However, Blanquart et al teaches that it is known in the art to provide the pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation (red light, blue light, green light in figure 14), and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation (red light, blue light, green light in figures 1-4 and 14). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Talbert et al with limitation above as taught by Blanquart et al for the purpose of improving visibility by detecting a signal level different between two images having different wavelength and by imaging during resolution power of image.
Regarding claim 26; Tarbert et al in view of Yamaguchi et al combination discloses all of feature of claimed invention except for sensing reflected electromagnetic radiation by the pixel array comprises generating a laser mapping exposure frame by sensing reflected electromagnetic radiation resulting from the emitter pulsing the laser mapping pattern, wherein the laser mapping exposure frame comprises information for determining real time measurements comprising one or more of: a distance from an endoscope to an object; an angle between an endoscope and the object; or surface topology information about the object. However, Blanquart et al teaches that it is known in the art to provide 122 @ figure 1) of the image sensor (120 @ figure 1) comprises generating a laser mapping exposure frame (105a, 105b, 105c @ figure 1) by sensing reflected electromagnetic radiation resulting from the emitter (100 @ figure 1) pulsing the laser mapping pattern (R,B, G @ figure 1), wherein the laser mapping exposure frame (105a, 105b, 105c @ figure 1) comprises information for determining real time measurements comprising one or more of: a distance from an endoscope to an object (110 @ figure 1 and paragraph [0026]: e.g., endoscopes, used in, for example, arthroscopy and laparoscopy, are designed such that the image sensors are typically placed within a hand-piece unit. In such a configuration, an endoscope unit must transmit the incident light along its length toward the sensor via a complex set of precisely coupled optical components, with minimal loss and distortion). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Talbert et al with limitation above as taught by Blanquart et al for the purpose of improving visibility by detecting a signal level different between two images having different wavelength and by imaging during resolution power of image.
It is noted that the term "one or more of:… or " is alternative. Therefore, the limitation is considered to be examined “information for determining real time measurements comprising a distance from an endoscope to an object".
Regarding claim 27; Tarbert et al in view of Yamaguchi et al combination discloses all of feature of claimed invention except for at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a plurality of tool-specific laser mapping patterns for each of a plurality of tools within a scene. However, Blanquart et al teaches that it is known in the art to provide actuating the emitter (1090 @ figure 1) to emit the plurality of pulses of electromagnetic radiation (105a, 105b, 105c @ figure 1) comprises actuating the emitter (100 @ figure 1) to emit a plurality of tool-specific laser mapping patterns (R, B,G @ figure 1) for each of a plurality of tools (R, G, B @ figure 1) within a scene (110 @ figure 1). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Talbert et al with limitation above as taught by  for the purpose of improving visibility by detecting a signal level different between two images having different wavelength and by imaging during resolution power of image.
Regarding claim 28; Tarbert et al in view of Yamaguchi et al combination discloses all of feature of claimed invention except for the laser mapping pattern emitted by the emitter comprises a first output and a second output that are independent from one another, wherein the first output is for light illumination and the second output is for tool tracking. However, Blanquart et al teaches that it is known in the art to provide the laser mapping pattern (622, 626, 630 @ figure 6) emitted by the emitter (100 @ figure 1) comprises a first output (624 @ figure 6) and a second output (628 @ figure 6) that are independent from one another (process and display image 634 @ figure 6), wherein the first output (624 @ figure 6) is for light illumination and the second output (628 @ figure 6) is for tool tracking. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Talbert et al with limitation above as taught by Blanquart et al for the purpose of improving visibility by detecting a signal level different between two images having different wavelength and by imaging during resolution power of image.


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Talbert et al in view of Yamaguchi et al as applied to claim 1 above, and further in view of Smart et al (US 2015/0044098).
Regarding claim 29; Tarbert et al in view of Yamaguchi et al combination discloses all of feature of claimed invention except for at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a hyperspectral emission that results in a hyperspectral exposure frame created by the image sensor, and wherein the controller is configured to provide the hyperspectral exposure frame to a corresponding hyperspectral system that determines a location of a critical tissue structure within a scene based on the hyperspectral exposure frame. However, Blanquart et al teaches that it is known in 10 @ figure 1) having a hyperspectral imaging unit (12 @ figure 1), wherein the hyperspectral imaging unit (12 @ figure 1) includes the pulses of electromagnetic radiation emitted by the emitter (light source 24 @ figure 1) is a hyperspectral emission (paragraph [0145]: e.g., the hyperspectral imaging unit 12 according to the present invention allows for the direct monitoring of small ranges of wavelengths, this information and hyperspectral data can be used in an automated identification process and/or quantification from an image or simple sequence of images or video) that results in a hyperspectral exposure frame (paragraph [145]: e.g., hyperspectral data are first captured by identifying the target medium TM or region of interest 130 of the skin in each frame of the captured hyperspectral images) created by the image sensor (18 @ figure 1), and wherein the controller (image processor 28 @ figure 1) is configured to provide the hyperspectral exposure frame of the imaging sensor (18 @ figure 1) to a corresponding system that determines a location of a critical tissue structure within a scene based on the hyperspectral exposure frame (paragraph [0145]: e.g., the hyperspectral imaging system 10 and hyperspectral imaging unit 12 obtain hyperspectral image measurements by first identifying the location of the rash, burn, or lesion in a captured image (or series of images) and establishing the region of interest 130 on the target medium TM, in the image... To identify and quantify a rash or lesion, hyperspectral data are first captured by identifying the target medium TM or region of interest 130 of the skin in each frame of the captured hyperspectral images). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Talbert et al with above limitation as taught by Smart et al for the purpose of improving accuracy of outline detection based on hyperspectral image data, as opposed to reliance on RGB or multispectral image data.


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Talbert et al in view of Yamaguchi et al and further in view of Smart et al as applied to claim 29 above, and further in view of Robles-Kelly et al (US 2014/0311142).
Regarding claim 30; Tarbert et al in view of Yamaguchi et al and Smart et al combination discloses all of feature of claimed invention except for the hyperspectral emission comprises: the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm; or the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm.  However, Robles-Kelly et al teaches that it is known in the art to provide the pulses of electromagnetic radiation emitted by the emitter is a hyperspectral wavelength for eliciting a spectral response, wherein the hyperspectral wavelength comprises the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm (figure 8 and paragraph [0046]: e.g., from left-to-right: sample hyperspectral images of a fluffy toy at a number of wavelength-resolved bands, i.e. λ= [550 nm; 640 nm; 730 nm; 820 nm; 910 nm; 1000 nm] and paragraph [0110]). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Talbert et al with above limitation as taught by Robles-Kelly et al for the purpose of improving and recovering the power spectrum of the illuminant across the scene during the photometric calibration.
It is noted that the term “at least a portion of the pulses of electromagnetic radiation emitted by the emitter is a hyperspectral wavelength for eliciting a spectral response, wherein the hyperspectral wavelength comprises one or more of: electromagnetic radiation having a wavelength from about 513 nm to about 545 nm; electromagnetic radiation having a wavelength from about 565 nm to about 585 nm; or electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm” is alternative. For the purposes examination, this limitation is considered to be “the hyperspectral wavelength comprises the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm and the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm”.


Allowable Subject Matter
Claims 11, 17-21, and 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 11, 17-21, and 31-33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 103 rejections, and filling a Terminal Disclaimer set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious a system comprising all the specific elements with the specific combination including the emitter further comprises a third emitter for emitting pulses of a third wavelength of electromagnetic radiation, a fourth emitter for emitting pules of a fourth wavelength of electromagnetic radiation, a fifth emitter for emitting pulses of a fifth wavelength of electromagnetic radiation, and a sixth emitter for emitting pulses of the laser mapping pattern, and wherein: the first wavelength of electromagnetic radiation emitted by the first emitter is a red light; the second wavelength of electromagnetic radiation emitted by the second emitter is a blue light; the third wavelength of electromagnetic radiation emitted by the third emitter is a green light; the fourth wavelength of electromagnetic radiation emitted by the fourth emitter is a hyperspectral wavelength comprising one or more of the electromagnetic radiation having the wavelength from about 513 nm to about 545 nm, the electromagnetic radiation having the wavelength from about 565 nm to about 585 nm, or the electromagnetic radiation having the wavelength from about 900 nm to about 1000 nm; and the fifth wavelength of electromagnetic radiation emitted by the fifth emitter is the fluorescence excitation wavelength comprising one or more of electromagnetic radiation having a wavelength from about 770 nm to about 790 nm, or electromagnetic radiation having a wavelength from about 795 nm to about 815 nm in set forth of claim 11.
The prior art of record, taken alone or in combination, fails discloses or render obvious a system comprising all the specific elements with the specific combination including at least a portion of the pulses of electromagnetic radiation emitted by the emitter is the fluorescence excitation emission that results in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding fluorescence system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame in set forth of claim 17.
The prior art of record, taken alone or in combination, fails discloses or render obvious a system comprising all the specific elements with the specific combination including the controller is further configured to: receive the location of the critical tissue structure from the corresponding hyperspectral system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene in set forth of claim 31.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

2) Viering et al (US 2016/0183771) discloses the medical device may include an imaging apparatus, an electrical wire coupled to the imaging apparatus, an illumination device, an illumination connector coupled to the illumination device, and a connector coupled to the electrical wire and the illumination connector.
3) Blansquart et al (US 2014/0163319) discloses methods, systems, and computer program products for producing an image in light deficient environments and associated structures, methods and features is disclosed and described. The features of the system may include controlling a light source through duration, intensity or both; pulsing a component controlled light source during the blanking period; maximizing the blanking period to allow optimum light; and maintaining color balance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



March 21, 2022

								/SANG H NGUYEN/                                                                                                         Primary Examiner, Art Unit 2886